Citation Nr: 1212260	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  05-13 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to a rating in excess of 20 percent for Reiter's syndrome.

2.  Entitlement to a total rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	To be determined


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from December 1985 to December 1988.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana.  During the pendency of this appeal, the Veteran's claims file was transferred to the Regional Office in Winston-Salem, North Carolina (RO).

In December 2010, the Board remanded a claim of entitlement to service connection for a left shoulder disorder for further development.  In September 2011, service connection for left shoulder degenerative arthritis was granted, and a 10 percent rating was assigned thereto, effective October 30, 2003, and a 20 percent rating was assigned, effective May 23, 2011.  As the benefit sought on appeal was granted, further appellate review is moot.  As such, the Board will not consider the merits of this claim herein.

In October 2011, the Veteran submitted a statement wherein he claimed entitlement to a total rating based on individual unemployability (TDIU).  As such, the Board finds that said claim has been reasonably raised by the record and, thus, is within the Board's jurisdiction.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

The appeal is remanded to the RO.


REMAND

In December 2010, the Board remanded the Veteran's claim of entitlement to a rating in excess of 20 percent for Reiter's syndrome for further development.  Specifically, the Board found that the Veteran had shown good cause for his failure to appear for a previous VA examination and, thus, directed the RO to afford the Veteran another VA examination to ascertain the severity of his service-connected Reiter's syndrome.  See 38 C.F.R. § 3.655 (2011).

Additionally, in September 2010, the Veteran submitted a motion for a 60-day extension of the time in which to submit new evidence and/or argument that was granted by the Board and, thus, the Veteran's claim was put in abeyance.  During the extended period, the Veteran's attorney submitted a letter, dated in October 2010, indicating that the Veteran had revoked his power of attorney.  The attorney then stated that he had requested the Veteran to sign a written waiver of revocation of the power of attorney.  Once the attorney received this waiver, he stated that he intended to file of motion to withdraw in compliance with the applicable regulations.  In an October 2010 letter, the Veteran indicated that he had a new "case worker."  At the time of the December 2010 Board remand, VA had not received the written waiver signed by the Veteran or documents establishing a new individual or entity as the Veteran's representative.  As such, the Board directed the RO to contact the Veteran for clarification with respect to his current representation.

Also during the extended period, the Veteran requested a telephonic hearing pursuant to his claim of entitlement to a rating in excess of 20 percent for Reiter's syndrome.  In the December 2010 remand, the Board directed the RO to notify the Veteran that VA does not conduct hearings telephonically, but that there were other options for hearings available to him.  Therefore, the Board directed the RO to provide the Veteran with information as to the available types of hearing, and ask the Veteran which, if any, if he wishes to be schedule pursuant to the above captioned claims.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2011).

Subsequent to the December 2010 remand, the RO afforded the Veteran a VA examination in May 2011 wherein the severity of his service-connected Reiter's syndrome was assessed.  The RO then readjudicated the Veteran's claim in a September 2011 supplement statement of the case before remitting it to the Board for further appellate review.  

Following a longitudinal review of the Veteran's claims file, it did not appear to the Board that the RO requested that the Veteran provide clarification regarding his representation.  Further, the Veteran did not submit a written waiver of revocation of the power of attorney, his attorney did not submit a motion to withdraw from representation, and the Veteran did not submit new documents appointing another person or entity as his representative.  Moreover, it did not appear as though the RO informed the Veteran the VA does not conduct hearings telephonically or provide the Veteran with information as to the options for a hearing available to him.  Consequently, the Board finds that the RO did not substantially comply with directives of the December 2010 remand.

RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the Board finds that a remand is required for ameliorative action.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and request clarification as to his current representation.

2.  The RO must provide notice and assistance to the Veteran with respect to his claim of TDIU.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

3.  The RO must then inform the Veteran that VA does not conduct hearings telephonically.  The RO must provide the Veteran information as to the available types of hearing, and ask the Veteran which, if any, if he wishes to be schedule pursuant to the above captioned claims.

4.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claims on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, if any.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

